Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 1 of 42 PageID 5
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 2 of 42 PageID 6
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 3 of 42 PageID 7
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 4 of 42 PageID 8
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 5 of 42 PageID 9
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 6 of 42 PageID 10
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 7 of 42 PageID 11
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 8 of 42 PageID 12
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 9 of 42 PageID 13
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 10 of 42 PageID 14
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 11 of 42 PageID 15
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 12 of 42 PageID 16
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 13 of 42 PageID 17
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 14 of 42 PageID 18
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 15 of 42 PageID 19
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                    Page 16 of 42 PageID 20



           e. What is the basic investigative process of a CPS investigation and what is the

                motive CPS, a state agency, would be conducting such an investigation into

                the circumstances of all the children involved;

           f.   What should be done by the CPS caseworker when a parent calls the CPS

                investigator, prior to the first contact with the parent? (For example   if the

                parent calls the CPS investigator, after receiving notice on her front door of

                CPS investigation/or the first time, and leaves a voicemail with the CPS

                caseworker from her home phone number on the voicemail the same day,

                requesting a phone call back, can the CPS caseworker text her on a different

                phone number, other than the phone number the parent just provided to the

                CPS caseworker on their voicemail? Why would the CPS caseworker respond

                to that voicemail by using a different phone number other than the one the

                parent just left for her to call her back on? Was it a favor to the police officer,

                knowing this is not the parent's phone number?);

           g. What are the legal requirements, or imminent cause for concern, in order for

                the CPS investigator to call the city police department where the parent and

                child live, to do a welfare check at 9:00pm, after receiving a voicemail from

                the parent who was just notified that a CPS investigation had been opened;

           h.   What are exigent circumstances, exactly;

           1.   The CPS caseworker is required to keep the reporters identity confidential,

                and what are, if any, the exceptions to that rule;

           J.   What to do if a report of abuse or neglect is found to be immediateIy

                unfounded as soon as caseworker arrives at the residence to investigate, for
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19             Page 17 of 42 PageID 21



              the first time, before interviewing family members and the other children who

              not the subject to the report;

           k. What are the legal reason's a CPS investigation can be kept open after the first

              initial interviews of all parties involved? Can the CPS case remain open for

              months after the initial report was already determined legally unfounded, by

              photographing the medication prescribed to the child that caused the original

              report? Can the CPS case still be kept open for months and months on request
                                                               r.:-lh t ch i1cJr if\
              of a state official or police officer, interviewing~ at school multiple times

              and not informing the parents;

           1. How many attempts to a known residence must a caseworker make before that

              caseworker can request permission to their supervisor to complete an Affidavit

              in Support of Order In Aid of Investigation in support of a Motion to Aid in

              Investigation?;    Sorru,\Z., $"do.v,t ;0 St-1fpure) af- or-J-tr--1--o AihJ '; ~
                                      y      lnye>ii 3@00, Am clr,ed -JJu£l-o ev E.-1 ,h> i c.
           m. What is the "probable cause" necessary and legally required, that must be

              listed on the Affidavit in Support of Order In Aid of Investigation in support

              of a Motion to Aid in Investigation signed by the caseworker in order to seek

              an Ex Parte Order to Investigate Child Abuse or Neglect as required by 5112

              of the CPS handbook (as of March 2018), Proof Required to Obtain a Court

               Order in Aid of Investigation;

           n. Can a caseworker use a different affidavit other than the sample affidavit

               provided required to be used, or can the caseworker remove entire sections of

              the sample affidavit, or can the CPS caseworker not complete an affidavit at
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                 Page 18 of 42 PageID 22



                all and still petition the Family Court requesting the court to order an Ex Parte

                Order for Investigation of Child Abuse or Neglect?

           o. What are the legal reasons that a CPS case alleging abuse or neglect can be

                closed out as "unable to determine" and what are the consequences to that

                family for years to come if CPS closes out a case as "unable to determine";

           p. It is required to inform the parent within 24 hours of contact with a minor

                child, such as the first visit to the children's schools or subsequent visits 2, 3,

                4 months later, when the parents are under the impression the CPS case has

                closed since they have not heard from or seen CPS in months;

           q. How does the CPS caseworker verify information told to CPS in order to

                confirm the veracity of the information, told to CPS by the reporter, (i.e.

                phone numbers provided by the reporter for the parent or parents under the

                CPS investigation) Should the CPS caseworker investigate whether such

                information is or is not correct, such as phone numbers;

           r.   Can CPS request or threaten to not close out a CPS case, unless the

                caseworker is provided any medical records of the parent, from an illegal

                incident involving the police, even when there is no concern of abuse or

                neglect for the children;

           s. Can CPS only interview some of the children involved, never listing or

                making an attempt to see the other children;

           t.   Can CPS participate in illegal, organized crime along with one or several

                police officers in order to harass a family with no legally valid report of abuse

                or neglect ever being made to CPS;
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                  Page 19 of 42 PageID 23



               u. Is CPS required to send out notice of findings to the parents when an

                   investigation is completed;

               v. How long can CPS keep a case open when the original report was of medical

                   neglect was already proven unfounded and the CPS caseworker and her

                   supervisor has seen no other evidence of abuse or neglect;

               w. How long can CPS keep a case open, for months, without implementing a

                   family plan or course of action, because such action is unnecessary? If such

                   action is unnecessary why is the case still remaining open months later?;

               x. If a parent makes a request that a supervisor call the parent back, can the

                   Supervisor ignore this request and never make any attempt to return the

                   parents call, even when requested?

               y. If a parent requests the CPS supervisor call the parent back, in lieu of the

                   supervisor calling the parent, can the caseworker texw the parent on a different

                   number, when the parent requested the supervisor call the parent back on a

                   home phone number?;

               z. Are the District Attorney's, required to know what is required to request the

                   court via a Petition or Motion to obtain an Ex parte order to investigate child

                   abuse or neglect?;

               aa. Are Family Court Judges required to know the requirements to order an Ex

                   Parte Order?;

29.    Individual Defendants did not observe any cause for concern, or evidence of abuse or

neglect, nor any danger at any point during the interview of the three children.
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                    Page 20 of 42 PageID 24



30.     CPS did not notify that a second interview had been conducted with the four oldest

children in January 2019, when CPS pulled them out of their classes at school.

                       VIII. ACTION AGAINST CITY OF GARLAND
                                 UNDER 42 U.S.C. § 1983

31.     Ms. Bucklew and Mr. Ing adopt by reference the facts and allegations set forth above as

though fully set forth herein.

32.     The violations of Ms. Bucklew and Mr. Ing's constitutional rights under the Fourth

Amendment to the US Constitution, Ms. Bucklew and Mr. Ing's damages, and/or the conduct of

the individual defendants were directly and proximately caused by the actions and inactions of

Defendant City of Garland, which has encouraged, tolerated, ratified, and has been deliberately

indifferent to the following policies, procedures, and practices and customs and to the need for

more or different raining, supervision, investigation or discipline in the areas of:

               a. Legal cause to call CPS to make a report of allegation of abuse or neglect of

                   the minor children of anyone, especially of someone who has invited the

                   police officers into their home, who has been invited guests multiple times to

                   the parent(s) house and around the child(ren) and at no point did the officer

                   witness any concern of either abuse or neglect by the parent(s), and in fact,

                    exactly the opposite;

                b. Legal cause for a police officer to lie to CPS about an evaluation of a parent

                    by a state evaluator in order to prolong an evaluation or make the parent look

                    more unfit or more unstable, especially one that the police officer, or multiple

                    police officers were a witness to and evaluations that the police body cams

                    also recorded;

                c. Can a police officer lie to CPS about the parent, at any point, ever;
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                       Page 21 of 42 PageID 25



                            XI. LACK OF QUALIFIED IMMUNITY

35.     Ms. Bucklew and Mr. Ing adopt by reference the facts and allegations set forth above as

though fully set forth herein.

36.     Individual Defendants are not entitled to qualified immunity as a result of their failure to

comply with the statutory requirements of CPS Handbook as of March 2018.

37.     Individual Defendants did not receive a valid report of abuse or neglect according to the

Chapter 251 of the Texas Family Code sufficient to open the CPS investigation into the

children's circumstances for the case opened on April 16, 2018.

38.     Individual Defendants did not observe any cause for concern, or evidence of abuse or

neglect, nor any danger at any point during the time they were around the children, or during any

of the the interviews with any of the children.

39.     A new case, with a new allegation was opened on or around December 1, 2018,

allegations of medical neglect were reported by a hospital administrative staff after mother called

the hospital requesting they change out the $300 prescription they had prescribed the four year

old for his ear drops.

40.     On December 1, 2018, the CPS caseworker, Megan Hassinger assigned to the December

2018 case, came to the Plaintiffs house to conduct the investigation.

41.     Upon entering the house and being greeted by all five children, the caseworker was

provided the medication prescribed by the emergency room physician, thereby making this

December 2018, report of abuse or neglect, unfounded right then and there on the spot.

42.     Individual Defendants and Child Protective Services did not receive a valid report of

abuse or neglect according to the Chapter 251 of the Texas Family Code, in order to open the

originalinvestigation.~fh°'---1
                       )
                                wets c'los(J ou-1       OJ    11
                                                                   u00..k.J}e.,   1o ckJtr(Y1int   ii_
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                  Page 22 of 42 PageID 26



                          IX. DAMAGES AND ATTORNEY'S FEE'S

43.     Ms. Bucklew and Mr. Ing adopt by reference the facts and allegations set forth above as

though fully set forth herein.

44.     As a direct and proximate result of Defendant's unlawful actions, Ms. Bucklew and Mr.

Ing suffered deprivations of their constitutional rights guaranteed by the forth amendments to the

U.S. Constitution.

45.     As a direct and proximate result of the conduct of all defendants, Ms. Bucklew and Mr.

Ing suffered damages, some of which may be permanent, including loss of liberty, emotional

distress and trauma, loss of enjoyment of life, financial losses and physical symptoms of anxiety

and depression such as headaches, difficulty sleeping and nightmares, loss of reputation

(affecting school functions of their children and employment) shame, embarrassment,

humiliation, mental anguish, pain and suffering, and other such compensatory and tangible

consequential damages as the law entitles Ms. Bucklew and Mr. Ing, the Plaintiffs, to recover.

46.     Ms. Bucklew and Mr. Ing seek punitive damages against Defendants, Erica Zamora, her

supervisor, Shillonda Perkins, Nicole Rogers, Loretta Bolden, Craig Bonham and Officer Matt St

Clair for their intentional, willful and wanton acts completely ignoring and violating "clearly

established statutory and constitutional rights of which a reasonable CPS caseworker, supervisor,

Family Law, Juvenile Assistant District Attorney and a police officer would have known."

47.     Ms. Bucklew and Mr. Ing hereby requests immediate injunctive relief and sues for these

damages and, and prays for just and fair recovery thereof.

                                 X. DEMAND FOR JURY TRIAL

48.     Ms. Bucklew and Mr. Ing demand a trial by jury.

                                  XI. PRAYER FOR RELIEF
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                   Page 23 of 42 PageID 27



49.    For the foregoing reasons, Ms. Bucklew and Mr. Ing respectfully request judgment for

the following and ask the Court to:

               1.      Issue a restraining order against CPS from the family for a period that the

                       court deems fit, or for at least two years, or even permanently;

               11.     Award compensatory damages as described above in paragraph IX against

                       all Defendants, jointly and severally, in an amount to be determined at

                       trial.

               111.    Alternatively awards nominal damages for violations of Ms. Bucklew and

                       Mr. Ing's civil rights;

               1v.     Award punitive damages against the Individual Defendants (not against

                       the City of Garland or Texas Department of family and Protective

                       Services);

               v.      Award costs, expenses, and attorney's fees pursuant to 42 U.S.C. §

                       1988(b); and

               v1.     Enter such other relief as this honorable Court may deem just and

                       deserving.



                    _ _ day of February 2019.
       DATED this_,_\~

                                                 Respectfully submitted,


                                                 Sarah Bucklew, Pro-se
                                                 Plaintiff
                                                 6221 Aspen Estates Drive
                                                 Sachse, TX 75048
                                                 (972) 639-1729
                                                 sbucklew 19@protonmail.com
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 24 of 42 PageID 28




                              "Exhibit A"
      Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                           Page 25 of 42 PageID 29
    c ~

    ~       .
                                                  No. DF14-22298-R

    IN THE INTEREST OF                                                        IN THE DISTRICT COURT

    CHRISTIAN ING                                                                       OF

    CHILD/REN                                                                 DALLAS COUNTY, TEXAS

                                EX PARTE ORDER FOR AN INVESTIGATION OF
                                       CHILD ABUSE OR NEGLECT

           On the   .!i_. day of   {'>: t,.. ;J   , 20 J<g   a Petition for Investigation of Child Abuse or Neglect

    requesting an Investigative Order pursuant to Section 261.303 of the Texas Family Code was presented

    to the Court in the above entitled and numbered cause.

           The Court finds that a report of child abuse and/or neglect has been received by Dallas County

    Child Protective Services Unit of the Texas Department of Family and Protective Services concerning

    the subject child and that an investigation into the circumstances of the child is necessary for the

    protection of said child.

           IT IS, THEREFORE, ORDERED ,AN[) DECREED by the Court that the Dallas County Child

    Protective Services Unit of the0TexasDeparlmentof Farmly and Protective Services conduct a complete

    investigation pursuantto Chapter 261 of the Texas Family Code of the circumstances of the child,

    Christian Sky Ing, bom-06/11,Z013 inotuding, but not limited to interviewing each child, the mother, the

    father, and any oth:erpersons-determtned to have knowledge of the circumstances, at the home, the

    school, or any other place where the subject child may be or may have been.

           IT IS FURTHER ORDERED that each parent, the mother and father of each chikl named in this

    Order for Investigation, and each person responsible for the care of the subject child, and each person

    in charge of any place where the subject child may be, are ORDERED TO ALLOW ENTRANCE, by the

    Dallas County Child Protective Services Caseworker and Investigator, into the subject child or children's

    home, school, or any location where the child or children may be found, for an Interview, Physical Exam,

    Medical Exam, and Investigation of child abuse or neglect concerning each child named above who is

    a child the subject of this suit, and each parent and each person in charge of any place where the subject




I
 Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                        Page 26 of 42 PageID 30

ch ild(ren) may be found is ORDERED to allow the fu II investigation required by Chapter 261 of the Te

Family Code to be conducted.

      SIGNED THIS THE        ft   DAY OF   r (,. :)       ,20!!_.




                                                ~ f~-o   c-   Judge of the District Court
                                            J                 of Dallas County, Texas
    Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                           Page 27 of 42 PageID 31
                                                                                                                        FILEC
                                                                                                            DALLAS COUNn
       .,sit For Costs Not Complied With
       0                                                                                                    5/10/2018 2:23 PJ.i
                                                                                                              FELICIA PITRE
                                                                                                            DISTRICT CLER!<
           2 CIT/NOT/PCT 2
                                                 No. Df 14-22298-R                                 Crystal McDowell
      IN THE INTEREST OF                                                    IN THE DISTRICT COURT

      CHRISTIAN ING                                                                OF

      CHILO(REN)                                                            DALLAS COUNTY, TEXAS

                      PETITION FOR INVESTIGATION OF CHILD ABUSE OR NEGLECT

             This suit Is brought by the Dallas County Child Protective Services Unit of the Texas Department

      of Family and Protective Services, which petitions the Court to order an Investigation of Child Abuse or

      Neglect pursuant to Section 261.303 of the Texas Family Code, and would show the Court as follows:

                                                                   I.

             The following child is the subject of this request for an Investigative Order:

                          NAME: Christian Sky Ing
                           SEX: Male
                 DATE OF BIRTH:- 06/11/2013
                PLACE OF BIRTH: Dallas County, Texas

                                                          It.                                 ..        .        ...    .
             The'motber of the subject~child is Sarah MarieBuckfew bomS6/2611982, Whose address.is 8221 •. .
      Aspen Estate$ Or., Sachse, Texas 7564&:      ·                    .
             Procesashoufdbe served at 1he above address. ··

            The Jegatfatherof the subject child is Christopher James Ing, born 06/11/2013, whose address
      6221 Aspen Estates Dr.• $acbse, Texas 75048.

             Process should be served at the above address.

                                                                 m.
            The subject child is located at 6221 Aspen Estates Or., Sachse, Texas 75048 and is under the
      care of the following indMduals or institutions, to wit Sarah Marie Bucklew at 6221 Aspen Estates Dr.,
      Sachse, Texas 75048.                                                    ·

                                                                IV.
             Petitioner alleges that an oral and/or written report of child abuse or neglect has been received
      by the Dallas County Child Protective Services Unit of the Texas Department of Family and Protective
      Services and that an investigation into circumstances of the child is necessary for the protection of the
      chHd.

             Petitioner alleges that the mental condition and/or emotional health of each parent is in
      controversy, and Petitioner requests the Court Order each Respondent and parent to submit to a

      PETITION FOR INVESTIGATWN - PAGE 1




I
                                                                                                                -~




Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                            Page 28 of 42 PageID 32

 complete mental and/or psychological examination pursuant to Rule 167a T.R.C.P. and to Order ea
 Respondent and parent to participate in counsefing and other appropriate services.

        WHEREFORE, PREMISES CONSIDERED, Petitioner prays that the Court order an investigation
of child abuse or neglect pursuant to Chapter 261 of the Texas Family Code, pertaining to the above
listed subject child, said investigation to be conducted pursuant to Chapter 261 of the Texas Family
Code; and further for the Court to order the parents and person in charge of any location where the child
may be, to allow caseworkers and/or investigators of the Dallas County Child Protective Services Unit
of the Texas Department of Family and Protective Services to enter on said premises to conduct the
interviews, examinations and investigation as required by Section 261.303 Texas Family Code.


                                                                  ~//~
                                                                  Assistant"DistrlctAttorney
                                                                  Attorney for Petitioner (TDPRS)
                                                                  2600 Lone Star Dr., LB 22
                                                                  Dallas, Texas 75212
                                                                  Phone: (214) 698-2285
                                                                  Fax: (214) 698-5551
                                                                  craig.bonham@dallascounty.org
                                                                  T.B.C.#: 02598215




                                                      CERTIFICATION

           I do hereby certify that to the best of my knowledge norie gf tt'le pffl'ti~tagainst whom reUef is
     -                                                                                                -


sought are represented by an attorney in the matterwhich is the basis of this-Lawsuit in which an Ex

Parte Heating is requested~


                                                                  Assistant ()istrictAttomey




SWORN TO AND SUBSCRIBED TO BEFORE ME THIS 1oth DAY OF MAY, 2018.



(Si:: u.J.
         ,~,           ALMA AMY SOSA
         { ~-- '            Notary Public                         ALMA AMY SOSA
         \"..,, ~ ,:]     STATE OF TEXAS                          NOTARY PUBLIC IN AND FOR THE
           ,1:,-;,,~f My Comm. Eiql.August 18. 201G
                                                                  STATE OF TEXAS
    Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                Page 29 of 42 PageID 33



    NO. DF14-22298-R

    TO THE CLERK:

    PLEASEISSUECITATIONTOANSWER MONDAY NEXT AFTER20 DAYS and NOTICE OF HEARING
    by personal service and certified mail FOR SERVICE UPON:

    Sarah Marie Bucklew at 6221 Aspen Estates Dr., Sachse, Texas 75048
        (pct. 2)

    Christopher James Ing at 6221 Aspen Estates Dr., Sachse, Texas 75048
         (pct. 2)




I
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 30 of 42 PageID 34




                             "Exhibit B"
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                                                                   Page 31 of 42 PageID 35
                                                          MHS SERVICE AREA                                      BUCKLEW,SARAH
                                                                                                                MRN: MHD2988183
                                                                                                                DOB:           Sex: F
                                                                                                                Adm: 51112018 DIC: 5/212018




    ~. f hPt re.MN'~" brJlcve and tln be1iev1e i,'111! the ibuve•namerl Jffil'M>ll ,:vi<leneei a subitunt!al ritl: of ,er!m.:s harm
    •0 \ir~e!~"r~er'Se1f or 01hett            Hpnn the fol\:pwir,g;~




     ~. Tht n:m.mt..'.h addte%CSx and                         "~
     r1.%tn'. bel>rnvler. acts. l!!ttemptt. %atetr1ent11. ti'! 1hre11.ts




     ,c.'6i£;;'81l~:Z.JJ:U:ft!c'3=::.::..:;::::,._ _ _.• u,;w"''~"' nentlll hea\!h fwdlity or hnspit11l f11.dllty nr hotpital ror the derentimi
                                                                                                                               11.e   ttn<1wgency




                                ~t~1,HI $¥STHI\
                           r,,,.,.,,,un,;




                                                            MHS SERVICE AREA                                      BUCKLEW,SARAH
                                                                                                                  MRN: MHD2988183
                                                                                                                  DOB: 6/28/1982, Sex: F
                                                                                                                  Adm: 511/2018, DIC:
Page 9                                                                                                Printed by AVAAHAM, AVIAD at 8/9/18 9:45AM
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 32 of 42 PageID 36




                              "Exhibit C"
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                     Page 33 of 42 PageID 37




                                        CAUSE NO: _ _

  TEXAS DEPARTMENT                                §       IN THE DISTRICT COURT OF
  OF FAMILY & PROTECTIVE                          §
  SERVICES                                        §       _ _ COUNTY,           TEXAS
                                                  §
  V.                                              §       _ _ JUDICIAL DISTRICT


          AFFIDAVIT IN SUPPORT OF ORDER IN AID OF INVESTIGATION (IF
              APPLICABLE AND REQUEST FOR RESTRAINING ORDER)

   STATE OF TEXAS

   COUNTY OF - - - - - -

   Before me, the undersigned authority, personally appeared _ _ _ _ _ _ , who was
   sworn by me and deposed as follows:

   My name is _ _ _ _ _ _ . I am over the age of 18, of sound mind and capable of
   making this affidavit. I am an authorized representative of the Texas Department of
   Family and Protective Services, and the facts and allegations stated in this affidavit are
   within my personal knowledge and are true and correct.


       The following facts show the necessity for an order in aid of investigation:

    1. CHILD(REN)

   Name:
   DOB:
   ff a child's date of birth is not available, provide an estimated age but indicate the age is
   an estimate.

    Current address:

    Any other address during past 6 months:

    Repeat as needed for each child.

    2. PARENTS/ MEMBERS OF HOUSEHOLD

    Mother
    Name:
    DOB:
    Current address:



                                                      3
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                       Page 34 of 42 PageID 38




    Father
    Name:
    (indicate which children he is father of if not all of the above)
    DOB:
    Current Address:

    Add additional parents as needed.

    Other Household Member
    Name:
    Relationship to child/parent _ _ _ _ _ _ _ _ _ _ __
    DOB:
    Current Address:


    Add additional non-parent members of the household as needed.

    Relationship - indicate how the person is connected to the household (by marriage,
    relative, stepparent, friend or other) and which parent or child this relationship is with
    (i.e. married to Susan Giles (mother) or stepfather to Thomas Giles (child).

   3. INDIAN CHILD STATUS
   Mother
     Denies tribal connection
      Unavailable/unable to answer.
   _Describes s tribal connection as follows: _ _ _ _ _ _ _ _ _ _ _ __
    Father
     Denies tribal connection
     Unavailable/unable to answer.
   _ Describes tribal connection as follows: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Child _ _ _ _ _ __
     Denies tribal connection
     Unavailable/unable to answer.
   _ Describes tribal connection as follows: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   _ _ _ _ _ (Extended family/other))
    Denies tribal connection
    Unavailable/unable to answer.
     Describes tribal connection as follows: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                   4
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                 Page 35 of 42 PageID 39




   4. ALLEGATIONS
    What was reported? Describe the specific facts reported regarding abuse or neglect of
    one or more children.

    What kind of reporter made the report?

      Anonymous or named?

      Professional or member ofpublic?

       Did reporter have Ft hand information (i.e. did reporter tell CPS something they saw
    or heard?) or did the reporter repeat what someone else said?

    DO NOT give the name of the reporter, or refer to any witness as the reporter. The
    reporter is always entitled to remain confidential.

    For more information, See Practice Guide, SECTION 11, TOOLS, Affidavits, Bolstering
    Child Abuse and Neglect Allegations Without Revealing Reporters.

    5. THE INVESTIGATION
    What steps in the investigation have been completed? If your investigation has been
    interfered with before you could make much progress, you won't be able to answer most
    of these questions. That's not a problem. If you have already completed some part of the
    investigation, however, that is extremely helpful evidence and should be included in this
    affidavit.

    Who have you interviewed (again, NOT identifying the reporter)? What information
    relevant to the allegations did you obtain?

    What other evidence is relevant to the allegations? Describe any medical records,
    bruises, conditions in home observed, police reports, photographs or other evidence that
    will show the court why CPS believes child safety requires further investigation.

    Is there a pattern of evidence that supports the allegation of abuse or neglect? By
    summarizing facts that may be scattered in the narrative, you can often best demonstrate
    the importance of the information. For example, a father's single DUI conviction may not
    be important by itself,· but if coupled with the fact that he was released from jail after a
    conviction for assault less than three months ago, that he denies that anyone who only
    drinks beer has a drinking problem and that he tried to choke his wife when she
    suggested he enter a detox program, these facts together paint a vivid picture of someone
    with alcohol and anger management problems. By pulling related facts together, the
    caseworker can make it easier for the court to see the overall pattern the evidence may
    show.

    Is there information that conflicts with the allegations? For example, the alleged
    perpetrator states that the child got hurt when she fell off the couch. Most investigations
    will reveal some conflicting information. Simply explain why, despite some conflicting
    information, there is good cause to investigate further.
                                                 5
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                  Page 36 of 42 PageID 40




    6. CPS HISTORY

    Always include date of referral, allegation, findings & brief explanation of relevant
    CPS history.

    For example: On July 3, 2008, the department received a referral alleging neglectfitl
    supervision of 3 year old Stephen Jones by his mother, Mary Smith. Ms. Smith was
    arrested for DUI and Stephen was found alone and crying in the house six hours after
    Ms. Smith reported leaving the home. Neglectfitl Supervision was validated, and the case
    was opened in Family Based Services.


    7. CRIMINAL HISTORY
    Only relevant crimes with convictions can be used as evidence. If the local court
    requires that all arrest history be listed, even if the charges were dismissed, for example,
    that information can be included but should not be relied on to demonstrate why an
    Order in Aid of Investigation is necessary.


     8. INTERFERENCE WITH INVESTIGATION
     What's missing? The court needs to know what part of the DFPS investigation has not
     been completed because of interference or other circumstances. List as many of the
    following that apply, being carefitl not to select contradictory assertions, and to add
    required details where indicated.

    •     DFPS was denied access to the child's home, school, or other location where the
          child is located. [SPECIFY THE LOCATION, WHO DENIED ACCESS AND WHEN
          THIS OCCURRED}.

    •     DFPS was denied consent to transport a child to [SPECIFY DESTINATION] for
          purposes related to an interview or other purpose related to the investigation by
          [SPECIFY WHO DENIED CONSENT AND WHEN}.

    •     DFPS was denied access to this child's medical, psychological or psychiatric records
          by [ SPECIFY WHO AND WHEN}.

    •     DFPS was denied the opportunity to obtain a [SELECT ALL THAT APPLY] medical,
          psychological or psychiatric} examination of the child by [SPECIFY WHO DENIED
          CONSENT AND WHEN}.

    •     DFPS did not request consent to [ENTER, TRANSPORT, OBTAIN EXAM OR
          OTHER] because [DETAIL CIRCUMSTANCES, e.g. flight risk or other factor that
          indicates risk to child may increase if family has advanced warning of DFPS
          intervention].

        Summarize why the missing information is necessary to the investigation of abuse and
        neglect and essential to child protection, essentially why there is good cause for the
                                                 6
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                   Page 37 of 42 PageID 41




     court to issue the order. In some cases, it may seem obvious but a sentence or two
     describing the crux of the problem is always usefitl to a busy judge who is reading many
     documents every day.

     9. FLIGHT RISK [DELETE UNLESS RESTRAINING ORDER IS REQUESTED]

     There is probable cause to conduct the investigation. If you have demonstrated good
     cause for an order in aid of investigation (above), the same facts almost certainly will
     demonstrate probable cause for the investigation.

     A restraining order prohibiting removing the child from the state or from a
     geographic area identified by the court is necessary. If you are concerned that a
     parent or caretaker may flee the state or a specific geographic area with the child,
     what facts demonstrate that this a risk? Relevant ieformation would include any past
     history of a parent fleeing; any threat the parent/caretaker has made to abscond with
     the child; evidence ofpreparations to leave (purchase of tickets, securing passports, and
     the like); or proof of an established residence abroad or out of state.


     10. CONCLUSION:

     Based on the foregoing facts, I believe there is good cause to issue an order to aid in this
     investigation and request that the court order that DFPS and its authorized
     representatives be granted specific authority to:

    What needs to be ordered? Remember to add required details where indicated.

       •    Enter the [home, school, OTHER SPECIFIC LOCATION} of [CHILD(REN) 'S
            NAME(S)} in order to: [SELECT ONE OR MORE OPTIONS BELOW, AS
            APPLICABLE];
               o [INTERVIEW AND/OR EXAMINE] this child; and/or
               o Observe the child's home (or other location where the alleged abuse or
                   neglect occurred, if applicable) and immediate surroundings for evidence
                   of abuse or neglect.

       •    Obtain any and all medical, psychological, or psychiatric records relating to
            [CHILD(REN) 'S NAME(S) AND DATE(S) OF BIRTH};

        •   Obtain [DESCRIPTION OF OTHER NON-MEDICAL RECORDS THAT ARE
            NEEDED TO LOCATE THE FAMILY OR OTHERWISE AID IN THE
            INVESTIGATION];

        •   Transport [CHILD(REN) 'S NAME(S)} to a [Children's Advocacy Center, medical
            doctor; psychologist, psychiatrist or other medical specialist, or other specific
            location] for an [INTERVIEW AND/OR EXAMINATION};

    [DELETE UNLESS RESTRAINING ORDER IS REQUESTED] Based on the
    foregoing facts, I believe there is reason to believe that a person responsible for the
    child's care, custody or welfare may remove the child from the state [or a specific
                                                  7
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                  Page 38 of 42 PageID 42




   designated geographic area] before the investigation is completed, that there is probable
   cause to conduct the investigation, and that a restraining order prohibiting [INSERT
   NAME OF PARENT/CARETAKER FLIGHT RISK] from removing the child from the
   state [or a specific designated geographic area] is necessary for the safety and welfare of
   the child. On that basis the Department requests that this Court issue:

   A restraining order prohibiting [INSERT NAME OF PARENT/CARETAKER FLIGHT
   RISK] from removing the child from the state [or a specific designated geographic area]
   is necessary for the safety and welfare of the child.


   Caseworker's signature
   Name & title

   Affiant
   SWORN TO AND SUBSCRIBED before me, the undersigned Notary Public on this the
   _dayof _ _ _ _ 2016.

   NOTARY PUBLIC in and for the
   STATE OF TEXAS
   Commission Expires:




                                                8
  Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19      Page 39 of 42 PageID 43




. . t- · --
  .     i
        !
        I

      ~· t -
        I
        ;
        I
        I,




                                   --·-··-···-···•-·-------------

               ..   -•·   --···   •-····---·-·---···-····-····-------------
                                                                                                                                                                                                                                                                                                                                                         RECEIVED
                                  Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                                                                                                                                                                                             Page 40 of 42 PageID 44
JS 44 (Rev. 06/17) - TXND (Rev. 06/17)
                                                                                                                                                      CIVIL COVER SHEET                                                                                                                                                                                         FEB 2 O2819
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other        s required by law, except as
provided ~)I local. rules of_comt. This fo1m, approved by the Judicial Conference of the United States in September 1974, is required for the se o                    D r the
purpose of 1111tiat111g the c1v1l docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)                                                     CLERK U.S. OISTAICi=-c;URT
I. (a) PLAINTIFFS



        (b) County of Residence of First Listed Plaintiff
                                                                   (EXCEPT IN US PLAINTIFF CASES)
                                                                                                                                    ___      M""a~)~.-----
        (C)         Attorneys (Firm Name, Address, and Telephone Number) (                                                                            f &f D S'(, )                                                             Attorneys (If Known)




II. BASIS OF JURISDICTION (P/acean "X"inOneBoxOnM                                                                                                                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                                                             "X" in One Box/or Plainl!{f
                                                                                                                                                                                                                (For Diversity Cases Only)                                                                                          and One Box/or Defendant)
01             U.S. Government                                                               Federal Question                                                                                                                            PTF                                                 DEF                                                    PTF      DEF
                     Plaintiff                                                                    (U.S. Government Not a Party)                                                                           Citizen of This State          O I                                                 0                 Incorporaied or Principal Place       O 4     0 4
                                                                                                                                                                                                                                                                                                                 of Business In This Slalc

CJ 2           U.S. Government                                                 0 4           Diversity                                                                                                    Citizen of Another State                                         0 2               D         2       Incorporated and Principal Place                              0 5      0 5
                  Defendant                                                                    /lndica/e Cilizenship ofParlies in l!em Ill)                                                                                                                                                                       of Business In Another Stale

                                                                                                                                                                                                          Citizen or Subject of a                                          0 3               0         3       Foreign Nation                                                0 6      0 6
                                                                                                                                                                                                            Forei n Countt

.IV NATURE   OF SUIT /Place an "X" in One Box On(v)
      •,0NTRACT .,,•,mcx•·•
                     ·1          .>•·•'.- •       .•                          Wft•F. • . C: • •                                                                                                                 FORFEI
                                                                                                                                                                                                                                                                                             Click here for: Nature of SUI! Code Descnot10ns .
                                                                                                                                                                                                                                                                              .,, . ,.,.,_,....iA'N1<u'lJFP·         - .     "'.BER.ST'J&T•i•'l'~""''"' .,... I
 0 I IO Insurance                                                            PERSONAL INJURY                                                  PERSONAL INJURY                                                    0 625 Dmg Related Seizure                0 422 Appeal 28 USC 158                                                                          0   375 False Claims Act
 0 120 Marine                                                         0 310 Airplane                                               0 365 Personal Injwy -                                                                  of Property 21 USC 881         0 423 Withdrawal                                                                                 0   376 Qui Tam (31 USC
 0 130 Miller Act                                                     0 315 Airplane Product                                                              Product Liability                                      0 690 Other                                                 28USC 157                                                                             3729(a))
 0 140 Negotiable Instrument                                                             Liability                                  0 367 Health Care/                                                                                                                                                                                                     0   400 State Reappmtionmcnt
 CJ 150 Recovery of Overpayment                                       0 320 Assaul~ Libel &                                                             Pharmaceutical                                                                                                                                                                                     0   410 Antitrust
        & Enforcement of Judgment                                                        Slander                                                        Personal Injury                                                                                   0 820 Copyrights                                                                                 0   430 Banks and Banking
 0 151 Medicare Act                                                   0 330 Federal Employers'                                                          Product Liability                                                                                 0 830 Patent                                                                                     0   450 Commerce
 0 152 Recovery of Defaulted                                                             Liability                                 0 368 Asbestos Personal                                                                                                0 835 Paten! - Abbreviated                                                                       0   460 Deportation
        Student Loans                                                 0 340 Marine                                                                        Injmy Product                                                                                                     New Drug Application                                                           0   470 Racketeer Influenced and
        (Excludes Velerans)                                           0 345 Marine Product                                                                Liability                                                                                       0      840        Trademark                                                                              Cormpt Organizations
 0 153 Recovery of Overpayment                                                           Liabili1y                                       PERSONAL PROPERTY                                                                       ·1\BOR /,,             , - s:o ,,                                                 J,t;y,,, ''. ,:.'.;;: 0                     480 Consumer Credit
        of Veteran's Benefits                                         0 350 Motor Vehicle                                           O 370 Other Fraud                                                            O 7JO Fair Labor Standards               0 861 HIA (1395ft)                                                                               0   490 Cable/Sat TV
 0 160 Stockholders Suits                                             0 355 Motor Vehicle                                           O 371 Tmth in Lending                                                                  Act                            0 862 Black Lung (923)                                                                           0   850 Securities/Commodities/
 0 190 Other Contract                                                                  Product Liability                            CJ 380 Other Personal                                                        O 720 Labor/Management                   0 863 DIWC/DIWW (405(g))                                                                                 Exchange
 0 195 Contract Product Liability                                     0 360 Other Personal                                                              Property Damage                                                    Relations                      0 864 SSID Title XVI                                                                             0   890 Other Statutmy Aclions
 0 196 Franchise                                                                        Injury                                      O 385 Prope1ty Damage                                                        O 740 Railway Labor Act                  0 865 RSI (405(g))                                                                               0   891 Agricultural Acls
                                                                      0 362 Personal Injury-                                                            Product Liability                                        O 751 Family and Medical                                                                                                                  0   893 Environmental Matters
                                                                                       Medical Malpractice                                                                                                                 Leave Act
                                                                                                                                                                                                                                                       1,,Wri'";¾"'iiiJt"'rm=·"'E"'·RiA"'?"''fi"'c:,"''I'."'.J\:-:·X\.,.',S"'tJ"'•"'ffi"'··::-,-.,"',_.>,> 0   895 ~:~dam of Information
i:r"-='2"''.....,..,
                 ..REA=:::La:..P"'81'°mmtt"',       a..·'_''..cf_-·,t:..';,_.>..,.,n.,.t..,v_.m.,.,"'
                                     'ea;·=··,..:'IY"'·                                           ..Rl"""'G"'~"'·
                                                                                                          "''"".~"'."""'".:1&0"':'.'f't"'iole,i.R:,,lSee:,,'8"'•"'=""'="'Xl!l!:al!r:!;.J,21il'"'J..         .. -10 790 Other Labor Litigalion
                                                                                                                                                                                                 O::i,N!,iS1.;.
  0 210 Land Condemnation                                                  I'
                                                                            440 Other Civil Rights                                           Habeas Corpus:                                                      0 791 Employee Retirement                O 870 Taxes (U.S. Plaintiff                                                                      0   896 Arbitration
  0 220 Foreclosure                                                  d 441 Voting                                                   O 463 Alien Detainee                                                                  Income Sccmity Act                                 or Defendant)                                                                 0   899 Administrative Procedure
  0 230 Rent Lease & Ejectmcnt                                        O 442 Employment                                              O 510 Motions to Vacate                                                                                               O 871 IRS-Third Paity                                                                                    Act/Review or Appeal of
  0 240 To1ts to Land                                                 O 443 Housing/                                                                     Sentence                                                                                                            26 USC 7609                                                                           Agency Decision
  0 245 Tait Product Liability                                                         Accommodations                               O 530 General                                                                                                                                                                                                          0   950 Constitutionality of
  0 290 All Other Real Property                                       O 445 Amer. w/Disabilities - 0 535 Death Penalty                                                                                          :,.-¼'···ll\-tMn.,K"'-<t:>nJ\I.', •'''                                                                                                             State Statutes
                                                                                        Employment                                           Other:                                                              0 462 Naturalization Application
                                                                       0 446 Amer. w/Disabilities - 0 540 Mandamus & Other                                                                                       0 465 Other Immigration
                                                                                       Other                                        O 550 Civil Rights                                                                    Actions
                                                                       0 448 Education                                              O 555 P1ison Condition
                                                                                                                                    0 560 Civil Detainee -
                                                                                                                                                         Conditions of
                                                                                                                                                         Confinement

 V. ORIGIN                               (Placea11 "X"i110neBoxOnM
"M" I Original                                       O 2 Removed from                                                 0         3        Remanded from                                        0 4 Reinstated or                                   0 5 Transfe1Ted from                                          0 6 Multidistrict                                    0 8 Multidistrict
I'             Proceeding                                State Court                                                                     Appellate Court                                                   Reopened                                            Another District                                                Litigation -                                Litigation -
                                                                                                                                                                                                                                                               (specify)                                                       Transfer                                    Direct File




 VII. REQUESTED IN                                                                              CHECK IF THIS IS A CLASS ACTION                                                                                  DEMAND$                                                                                   CHECK YES only if demand0).n complaint:
      COMPLAINT:                                                                                UNDER RULE 23, F.R.Cv.P.                                                                                                                                                                                   JURYDEMAND:                                           &'Yes        □ No
 VIII. RELATED CASE(S)
       IFANY                                                                                 (See instructions):
                                                                                                                                                                                                                                                                                         DocKETNUMBER                                            3~ l<:t-cv- oz...111-__
  DATE                                                                                                                                            SIGNATURE OF ATTORNEY OF RECORD


  FOR OFFICE USE ON
                   '\=c, ½w j,                                    I'3,           lD l °I                                                                                              2 t5c-J" t>; 1 ctd-tu (fyo-s<)
        RECEIPT#                                                    AMOUNT                                                                                 APPL YING IFP                                                                                  JUDGE                                                                MAG.JUDGE
                                                                                                                                                                                                                                                                                                                                                                      ---~------~
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19                                     Page 41 of 42 PageID 45




                                tfl/11'1'1/l,J/fl'I t     -          .... -           • '..
                                I,   ff/It          I111•'·11•11'1•1ll1•l'll1l·1'11ll'l'I
                                _I        _ · .. ·.. 1'•/II
                                        I ""l'/1,1,,     1 •11 •1•111•1-r/ 11"1'rr/lf/f/
Case 3:19-cv-00435-N-BH Document 3 Filed 02/20/19   Page 42 of 42 PageID 46




                                                                               '
                                                                              ,,
